REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 2-3, 5-20, 23-34, 37-44 and 47 are allowed.
Claims 2, 16, 31 and 44 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose determining, by the Single-Root Input/Output Virtualization network interface controller, an action for a packet based on at least a portion of the set of classification rules and the packet; and transmitting, by the Single-Root Input/Output Virtualization network interface controller, the action for the packet to a virtual switch; and decapsulating, by the Single-Root Input/Output Virtualization network interface controller, an encapsulated Virtual extensible Local Area Network (VXLAN) packet from within the packet.
It is noted that the closest prior art, Kishore et al. (US 20150146527, May 28, 2015) shows the endpoint receive queuing process manages the separate receive rings which can be directly assigned to a virtual switch, the various receive rings can be used to interleave packets that share a common endpoint, dedicated to packets that share a specific path.
It is noted that the closest prior art Dong (US 20140233568, Aug. 21, 2014) shows the input/output virtualization capable adapter delivers the packet 192-g to the destination (e.g., single root input/output virtualization processes), determine a destination address of a packet received at a virtual router, the virtual router component receive a packet forwarded by the proxy interface upstream component.

The terminal disclaimer filed on 05/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat# No. 10432745 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464